NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RENEE STEPHENS,                                  No. 15-35456

                  Plaintiff-Appellant,            D.C. No. 3:15-cv-00709-HZ

   v.
                                                  MEMORANDUM*
 OREGON DRIVER AND MOTOR
 VEHICLES SERVICES DIVISION,
 (DMV) a Division of the Oregon
 Department of Transportation,

                  Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Renee Stephens appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action alleging a due process claim and a violation of 18 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1028. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998). We affirm.

       The district court properly dismissed Stephens’ action against the State of

Oregon on the basis of Eleventh Amendment immunity. See Krainski v. Nev. ex.

rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010)

(Eleventh Amendment bars suits against the State, its agencies, and state officials

sued in their official capacities).

       We reject as without merit Stephens’ contention that the district court should

have construed his complaint as requesting injunctive relief.

       AFFIRMED.




                                          2                                   15-35456